DETAILED ACTION

Response to Amendment
The amendment filed on 10/04/2021 has been entered.  Claims 12, 14-21, 22, 24-31 remain pending in the application.  The Applicant amended claims 12-15, 22-25.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Raymond Y. Chan on 10/09/2021.  It was agreed to incorporate the subject matter of respective amended claims 13 and 23 into their respective amended base claims 12 and 22.  Therefore, the dependent claims 13 and 23 are now canceled. 

The claims have been amended as follow:
Claim 12:  A forming section of fourdrinier, comprising: 
a rotatable breast roll; 
a rotatable couch roll; 
a forming mesh movably provided between said breast roll and said couch roll, wherein said forming mesh is extended tangential to a lower position of said couch roll defining a first tangent point, wherein an angle of said forming mesh on said couch roll is set at least 600 to allow said couch roll generating a centrifugal force to be fully utilized for dewatering said forming mesh; 

a headbox arranged above said breast roll for flowing pulp contained in said headbox to said forming mesh; 
a wet fabric web formed on a front surface of said forming mesh; 
a dewatering unit provided at a rear side of said forming mesh for scraping off water on said forming mesh and forming a vacuum zone on said forming mesh; 
a rotatable press roll arranged pressing against said couch roll, wherein a pressing zone is formed between said press roll and said couch roll for pressing and squeezing said wet fabric web formed on said front side of said forming mesh to remove water thereof, wherein said dewatering unit is located before said pressing zone; 
a fabric mesh roll located at a position before a separation point of said fabric mesh and said forming mesh, wherein said separation point is defined at a position after said pressing zone[.]; and.  
a vacuum water suction unit arranged below said forming mesh and in front of said first tangent point of said couch roll and said forming mesh, wherein said vacuum water suction unit is formed with said dewatering unit and is located before said pressing zone, wherein said vacuum water suction unit has a shape selected from the group consisting of triangular shape and trapezoidal shape, wherein said dewatering unit is an oblique side of said vacuum water suction unit provided at said rear side of said forming mesh serving as said dewatering unit for scraping off the water on said forming mesh. 

Claim 22: A forming section of fourdrinier, comprising: 
a rotatable breast roll; 

a forming mesh movably provided between said breast roll and said couch roll, wherein said forming mesh is extended tangential to a lower position of said couch roll defining a first tangent point, wherein an angle of said forming mesh on said couch roll is set at least 600 to allow said couch roll generating a centrifugal force to be fully utilized for dewatering said forming mesh; 
a fabric mesh which is extended tangential to said couch roll at a second tangent point which is positioned before said first tangent point of said forming mesh and said couch roll, wherein at least an outer side of said fabric mesh and an inner side of said forming mesh are overlappedly attached on a portion of an outer surface of said couch roll; 
a headbox arranged above said breast roll for flowing pulp contained in said headbox to said forming mesh; 
a wet fabric web formed on a front surface of said forming mesh; 
a dewatering unit provided at a rear side of said forming mesh for scraping off water on said forming mesh and forming a vacuum zone on said forming mesh; 
a rotatable press roll arranged pressing against said couch roll, wherein a pressing zone is formed between said press roll and said couch roll for pressing and squeezing said wet fabric web formed on said front side of said forming mesh to remove water thereof, wherein said dewatering unit is located before said pressing zone; 
a fabric mesh roll located at a position before a separation point of said fabric mesh and said forming mesh, wherein said separation point is defined at a position after said pressing zone[.]; and   
a vacuum water suction unit arranged below said forming mesh and in front of said first tangent point of said couch roll and said forming mesh, wherein said vacuum water suction unit is formed with said dewatering unit and is located before said pressing zone, wherein said vacuum water suction unit has a shape selected from the group consisting of triangular shape and trapezoidal shape, wherein said dewatering unit is an oblique side of said vacuum water suction unit provided at said rear side of said forming mesh serving as said dewatering unit for scraping off water on said forming mesh.

Allowable Subject Matter
Claims 12, 14-21, 22, 24-31 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Claim 12 is allowed, because the prior art does not disclose or suggest: A forming section of fourdrinier having respective rotatable breast and couch rolls with a forming mesh movably positioned between said breast roll and said couch roll, a fabric mesh extends tangential to said couch roll at a second tangent coincides with said first tangent point of said forming mesh and said couch roll with a headbox arranged above said breast roll for flowing pulp to form a wet fabric web on a front surface of said forming mesh; 
a dewatering unit provided at a rear side of said forming mesh for scraping off water on said forming mesh and forming a vacuum zone on said forming mesh; 
a pressing zone is formed between said press roll and said couch roll for pressing and squeezing said wet fabric web formed on said front side of said forming mesh to remove water thereof, wherein said dewatering unit is located before said pressing zone; 
a fabric mesh roll located at a position before a separation point of said fabric mesh and said forming mesh; and  
a vacuum water suction unit arranged below said forming mesh and in front of said first tangent point of said couch roll and said forming mesh, wherein said vacuum water suction unit is formed with said dewatering unit and is located before said pressing zone, wherein said vacuum water suction unit has a shape selected from the group consisting of triangular shape and trapezoidal shape, wherein said dewatering unit is an oblique side of said vacuum water suction unit provided at said rear side of said forming mesh serving as said dewatering unit for scraping off the water on said forming mesh.
Claims 14-21 are dependent directly/indirectly on claim 12 and therefore, they are allowed.

Claim 22 is allowed, because the prior art does not disclose or suggest: A forming section of fourdrinier having respective rotatable breast and couch rolls with a forming mesh movably positioned between said breast roll and said couch roll, a fabric mesh extends tangential to said couch roll at a second tangent point positions before said first tangent point of said forming mesh and said couch roll, a headbox arranged above said breast roll for flowing pulp contained in said headbox to said forming mesh; 
a dewatering unit provided at a rear side of said forming mesh for scraping off water on said forming mesh and forming a vacuum zone on said forming mesh; 
a pressing zone is formed between said press roll and said couch roll for pressing and squeezing said wet fabric web formed on said front side of said forming mesh to remove water thereof, wherein said dewatering unit is located before said pressing zone;  App. Nr.: 16/651,325Amendment B6 
a fabric mesh roll located at a position before a separation point of said fabric mesh and said forming mesh; and  
a vacuum water suction unit arranged below said forming mesh and in front of said first tangent point of said couch roll and said forming mesh, wherein said vacuum water suction unit is formed with said dewatering unit and is located before said pressing zone, wherein said vacuum water suction unit has a shape selected from the group consisting of triangular shape and trapezoidal shape, wherein said dewatering unit is an oblique side of said vacuum water suction unit provided at said rear side of said forming mesh serving as said dewatering unit for scraping off water on said forming mesh. 
Claims 24-31 are dependent directly/indirectly on claim 12 and therefore, they are allowed.


Response to Arguments
Applicant's amendment to claims 12-15, 22-25 has overcome the rejection under 35 USC 112 and 35 USC 103 previously set forth in the Final Office Action of 06/04/2021.
The closest prior art to independent claims 12 and 22 was Stone (USP 4,123,320) in view of Li, Feng-ning (CN 1465810).
Regarding claims 12 and 22, Stone discloses a Fourdrinier machine that is a generally horizontal papermaking machine having a headbox which delivered the liquid paper pulp stock onto traveling screen through a slice in the headbox. The traveling screens or wire were generally supported first by a breast roll and then by various primary and secondary forming boards which were the prime removers of water from the paper stock. After passing over suction boxes, the wire and the paper stock then passed over a couch roll which served to drive the wires in the Fourdriner machine and also to remove more moisture from the paper stock prior to its being sent to the web pressing and drying portion of the papermaking process.  Li discloses a chest roller and a headbox corresponding to the chest roller. The chest roller is connected with a first forming wire which is connected to a set of dewatering rollers, respectively. The dewatering roll is also connected to a second forming wire and the first forming wire.  The second forming wire have a wrap angle of 180° to the dewatering roll. The dewatering roller is a solid roller and is located on the first forming wire. A wiper blade and a dewatering tank are also attached to the first forming wire between the breast roll and the dewatering roll. The first forming wire after passing through the dewatering roll is also connected to the three return rolls, and two offset Stone and/or Li alone or in combination indeed discloses several aspects of the claimed invention.  
However, Stone and/or Li alone or in combination fails to teach or suggest that the vacuum water suction unit formed with the dewatering unit for scraping off the water and vacuuming the water on the forming mesh at the same time. Stone teaches the water collection zone 84 defined at the couch roll 40 in which the water collection zone 84 and the standard deflectors 90 are located at different positions and the water collection zone 84 as taught by Stone is located at the pressing zone. Furthermore, Stone and/or Li alone or in combination fails to teach or suggest that the vacuum water suction unit is formed with the dewatering unit and is located before said pressing zone.  
Therefore, the aforementioned features noted in the amended claims are neither anticipated nor obvious in view of the cited references. 
As noted hereinbefore, claims 14-21 and 24-31 are dependent directly/indirectly on their respective base claims 12 and 22 and therefore, they are allowed as well.  
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748     
/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748